
	
		II
		Calendar No. 1072
		110th CONGRESS
		2d Session
		S. 3350
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To provide that claims of the United States to certain
		  documents relating to Franklin Delano Roosevelt shall be treated as waived and
		  relinquished in certain circumstances.
	
	
		1.Treatment of ownership of
			 certain documents relating to Franklin Delano Roosevelt
			(a)In
			 generalIf any person makes a
			 gift of any property described in subsection (b) to the National Archives and
			 Records Administration, then any claim of the United States to such property
			 shall be treated as having been waived and relinquished on the day before the
			 date of such gift.
			(b)Property
			 describedProperty is described in this subsection if such
			 property is a part of the collection of documents, papers, and memorabilia
			 relating to Franklin Delano Roosevelt, or any member of his family or staff,
			 which was originally in the possession of Grace Tully and retained by her at
			 the time of her death, and included in her estate.
			
	
		September 24 (legislative day, September 17),
		  2008
		Reported without amendment
	
